DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 26, 2022 has been entered. Claims 1-10 and 21-30 remain pending in the application. Claims 1-10 are noted as amended and claims 21-30 are noted as newly added. Applicant’s amendments to the claims have rendered moot all previous objections, set forth in the Non-Final Office Action mailed April 26, 2022 and all objections therein have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 24, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 24 recite the limitation “the processing circuitry to select the piece of welding-type equipment based on the machine-readable indicia” but depend from claims 1 and 21, respectively, which include a Markush grouping of which the selection of the equipment being based on machine readable indicia encoding is one option. Therefore, the claimed invention may not include the machine-readable indicia and then the limitations of claims 4 and 24 would lack the necessary antecedent basis. Therefore, the claims are indefinite for failing to distinctly claim the subject matter of the claimed invention.
Similarly, claims 8 and 28 recite the limitation “select the piece of welding-type equipment based on the image of the piece of welding-type equipment” but depend from claims 1 and 21, respectively, which include a Markush grouping of which the selection of the equipment being based on the image of the piece of equipment is one option. Therefore, the claimed invention may not include the machine-readable indicia and then the limitations of claims 8 and 28 would lack the necessary antecedent basis. Therefore, the claims are indefinite for failing to distinctly claim the subject matter of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 21-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US PGPub 20170200384), hereinafter referred to as Albrecht ‘384, in view of Albrecht et al. (US PGPub 20170036288), hereinafter referred to as Albrecht ‘288.
With regards to claims 1 and 21, Albrecht ‘384 teaches a weld training system [claim 1] (Abstract; Paragraph 0017), comprising: a mobile electronic device (Paragraph 0024 teaches the device can be a tablet computer) configured to conduct a weld training simulation (Paragraph 0030), the mobile electronic device comprising: a display screen (Abstract; Paragraphs 0020, 0057), processing circuitry (Abstract; Paragraph 0020 includes a processor), and memory circuitry (Paragraph 0020; “a machine readable storage device”) comprising computer readable instructions (Paragraph 0020; “machine readable instructions”) which, when executed by the processing circuitry, cause the processing circuitry to: select a piece of welding-type equipment (Paragraphs 0017, 0038 teach selecting welding type equipment), display, on the display screen, a simulated welding-type equipment interface based on the piece of welding-type equipment that was selected (Paragraphs 0017, 0028, 0038 teach the system simulating the selected welding equipment including the user interface of the equipment), receive one or more simulation parameters selected via the simulated equipment interface (Abstract; Paragraphs 0020-0021), and conduct the weld training simulation using the one or more simulation parameters (Abstract; Paragraphs 0020-0021 teach the system performing the weld training simulation using the selected parameters).
Albrecht ‘384 does not explicitly teach selecting the piece of welding-type equipment based on an image of the piece of welding-type equipment or machine-readable indicia encoding equipment identifying information. However, Albrecht ‘288 teaches a system for recommending weld plans including simulations (paragraph 0051) including for weld training (paragraph 0025), and the system includes a camera and image recognition for recognizing one or more aspects of a welding scene including welding equipment and consumables including by recognizing machine readable indicia such as QR codes or bar codes (Paragraph 0071).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Albrecht ‘384 by incorporating the teachings of Albrecht ‘288 as both references and the claimed invention are directed to welding simulation systems. One of ordinary skill in the art would have modified Albrecht ‘384 to include the camera and image recognition as an input device of the system and the system recognizing the welding-equipment by either image of the scene or a machine-readable indicia. One of ordinary skill would have the system recognizing the captured equipment to know what the user has on hand and to select the user’s desired equipment. Upon such modification, the system and method of Albrecht ‘384 would include selecting the piece of welding-type equipment based on an image of the piece of welding-type equipment or machine-readable indicia encoding equipment identifying information. One of ordinary skill in the art would have been motivated to make the modification in order to further the user’s training and allow the user to select their equipment via image input.
With regards to claims 2 and 22, Albrecht ‘384 further teaches wherein the simulated welding-type equipment interface replicates an appearance of an actual equipment interface of the piece of welding-type equipment (Paragraphs 0017, 0039, 0041 teach the simulation includes the interface(s) of the selected equipment and includes features of an actual interface such as selecting settings and checking conditions (see also paragraph 0028) and also FIG. 3B showing the appearance of an actual equipment interface).
With regards to claims 3 and 23, Albrecht ‘384 further teaches wherein the one or more simulation parameters comprise one or more of a welding current (Paragraph 0020; “weld current”), a welding voltage (Paragraph 0020), a gas type (Paragraph 0025; “welding gas type”), a gas pressure (Paragraph 0025; “gas flow rate”), a wire type (Paragraph 0027; “wire type”), wire diameter (Paragraph 0049; “diameter type”), a wire feed speed (Paragraph 0022; “wire feed speed”), a workpiece material type (Paragraph 0022; “select at least one of a workpiece material”), or a workpiece material thickness (Paragraph 0048; “base material thickness”), and the piece of welding-type equipment comprises a welding- type power supply (Paragraph 0019; “power supply”), a gas supply (Paragraph 0019; “gas supply”), a wire feeder (Paragraph 0019; “Wire feeder”), or a welding tool (Paragraph 0019; “weld torch” or clamp).
With regards to claims 4 and 24, Albrecht ‘384 does not explicitly teach wherein the memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, cause the processing circuitry to select the piece of welding-type equipment based on the machine-readable indicia, the machine-readable indicia comprising graphical indicia encoding equipment identifying information. However, Albrecht ‘288 teaches the system includes a camera and image recognition for recognizing one or more welding equipment and consumables by recognizing machine-readable indicia (Paragraph 0071).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Albrecht ‘384 by incorporating the teachings of Albrecht ‘288 as both references and the claimed invention are directed to welding simulation systems. One of ordinary skill in the art would have modified Albrecht ‘384 to include the camera and image recognition as an input device of the system and the system recognizing the welding-equipment by image recognition of machine-readable indicia. One of ordinary skill would have the system recognizing the captured equipment to know what the user has on hand and to select the user’s desired equipment. Upon such modification, the system and method of Albrecht ‘384 would include wherein the memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, cause the processing circuitry to select the piece of welding-type equipment based on the machine-readable indicia, the machine-readable indicia comprising graphical indicia encoding equipment identifying information. One of ordinary skill in the art would have been motivated to make the modification in order to further the user’s training and allow the user to select their equipment via image input.
With regards to claims 5 and 25, Albrecht ‘384 does not explicitly teach wherein the memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, further cause the processing circuitry to provide a recommendation of a welding consumable or complementary welding-type equipment based on the piece of welding-type equipment that was selected. However, Albrecht ‘288 teaches a system for recommending weld plans including simulations (paragraph 0051) and wherein the memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, further cause the processing circuitry to provide a recommendation (Paragraph 0024-0025 teach the system provides recommended welding plans including welding materials and equipment) of a welding consumable (Paragraph 0035 teach the system includes consumables as part of the instructions of the recommendation) or complementary welding-type equipment (Paragraph 0026 teach the system recommends equipment) based on the piece of welding-type equipment that was selected (Paragraph 0027 teaches the recommendation/welding plan is presented based on the user inputs which would include the equipment selection of Albrecht ‘384 as detailed below).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Albrecht ‘384 by incorporating the teachings of Albrecht ‘288 as both references and the claimed invention are directed to welding simulation systems. One of ordinary skill in the art would have modified Albrecht ‘384 to include the step of recommending equipment or consumables for a simulated weld based on the equipment selected by the user as an input for the simulation including the settings/parameters of the weld. Upon such modification, the system and method of Albrecht ‘384 would include wherein the memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, further cause the processing circuitry to provide a recommendation of a welding consumable or complementary welding-type equipment based on the piece of welding-type equipment that was selected. One of ordinary skill in the art would have been motivated to make the modification in order to further the user’s training and provide them a welding plan to execute the practice/simulated weld on a real weld using the recommended consumables and equipment.
With regards to claim 7 and 27, Albrecht ‘384 does not explicitly teach wherein the memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, further cause the processing circuitry to display, on the display screen, an option to purchase the welding-type equipment, welding consumable, or complementary welding-type equipment, and the option to purchase comprises a link to a purchase page where the welding-type equipment, welding consumable, or complementary welding- type equipment can be purchased. However, Albrecht ‘288 further teaches wherein the memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, further cause the processing circuitry to display, on the display screen, an option to purchase (Paragraphs 0026, 0078 teach the system displays purchasing or renting information for consumables and welding equipment) the welding-type equipment (Paragraph 0026), welding consumable (Paragraph 0078), or complementary welding-type equipment (Paragraph 0026 teaches the recommendation can include “alternative” (complementary) equipment), and the option to purchase comprises a link to a purchase page where the welding-type equipment, welding consumable, or complementary welding- type equipment can be purchased (Paragraph 0026 teaches the recommendations “provide online ordering via the user interface”, see also paragraph 0042 which teaches the interface can be “an internet-based resource” (web page)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Albrecht ‘384 by incorporating the teachings of Albrecht ‘288 as both references and the claimed invention are directed to welding simulation systems. One of ordinary skill in the art would have modified Albrecht ‘384 to include the step of linking to an online ordering for the user to purchase the welding equipment and consumables through the user interface. Upon such modification, the system and method of Albrecht ‘384 would include wherein the memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, further cause the processing circuitry to display, on the display screen, an option to purchase the welding-type equipment, welding consumable, or complementary welding-type equipment, and the option to purchase comprises a link to a purchase page where the welding-type equipment, welding consumable, or complementary welding- type equipment can be purchased. One of ordinary skill in the art would have been motivated to make the modification in order to further the user’s training and provide them a welding plan to execute the practice/simulated weld on a real weld using the recommended consumables and equipment and making it easier to acquire the recommended equipment and consumables.
With regards to claims 8 and 28, Albrecht ‘384 does not explicitly wherein the mobile electronic device further comprises a camera configured to capture the image of the piece of welding-type equipment, and the memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, cause the processing circuitry to select the piece of welding-type equipment based on the image of the piece of welding-type equipment captured by the camera. However, Albrecht ‘288 teaches the system includes a camera and image recognition for recognizing one or more aspects of a welding scene including welding equipment and consumables by recognizing model numbers printed on the weld equipment and/or by recognizing sizes, shapes, configurations, and/or colors of the welding equipment and consumables (Paragraph 0071).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Albrecht ‘384 by incorporating the teachings of Albrecht ‘288 as both references and the claimed invention are directed to welding simulation systems. One of ordinary skill in the art would have modified Albrecht ‘384 to include the camera and image recognition as an input device of the system and the system recognizing the welding-equipment by image recognition of the welding equipment. One of ordinary skill would have the system recognizing the captured equipment to know what the user has on hand and to select the user’s desired equipment. Upon such modification, the system and method of Albrecht ‘384 would include wherein the mobile electronic device further comprises a camera configured to capture the image of the piece of welding-type equipment, and the memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, cause the processing circuitry to select the piece of welding-type equipment based on the image of the piece of welding-type equipment captured by the camera. One of ordinary skill in the art would have been motivated to make the modification in order to further the user’s training and allow the user to select their equipment via image input.
With regards to claims 9 and 29, Albrecht ‘384 further teaches wherein the welding simulation is conducted based on the piece of welding-type equipment that was selected (Paragraphs 0040-0041 teach the simulation simulates the selected welding equipment and configuring the selected equipment and materials so the simulation is “based on” the selections), and the welding simulation simulates a welding arc (Paragraph 0063; the training simulation includes “an arc”), a weld puddle (Paragraph 0063; the training simulation includes “a weld puddle”), or a weld bead (Paragraph 0063; the training simulation includes “a weld bead”) based on the welding-type equipment that was selected (Paragraph 0063 teaches the simulation/animation features listed above are “based on the equipment selection and/or configuration by the user”).
Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht ‘384 in view of Albrecht ‘288 as applied to claim 5 above, and further in view of Marquinez et al. (US PGPub 20200265748), hereinafter referred to as Marquinez.
With regards to claims 6 and 26, Albrecht ‘384 further teaches wherein the recommendation is further based on a simulation parameter of the weld training simulation (Abstract; Paragraphs 0020-0021 teach the system performing the weld training simulation using the selected parameters), the simulation parameter comprising a simulation exercise (Paragraph 0027, 0046; selecting a welding task) or a simulation goal (Paragraph 0039; set one or more objectives). Albrecht ‘384 in view of Albrecht ‘288 does not explicitly teach the simulation parameter comprising a simulation realism setting or a simulation difficulty setting. However, Marquinez teaches a welding training system including a realism setting and/or a difficulty setting (Abstract; Paragraphs 0032, 0048).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Albrecht ‘384 in view of Albrecht ‘288 by incorporating the teachings of Marquinez as the references and the claimed invention are directed to welding training simulation systems. One of ordinary skill in the art would have modified Albrecht ‘384 in view of Albrecht ‘288 by incorporating the difficulty and realism settings as selectable parameters of Albrecht ‘384. Upon such modification, the system and method of Albrecht ‘384 in view of Albrecht ‘288 would include the simulation parameter comprising a simulation realism setting or a simulation difficulty setting. One of ordinary skill in the art would have been motivated to make the modification in order to further the user’s training and provide them a training using the desired parameters.
Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht ‘384 in view of Albrecht ‘288 as applied to claim 1 above, and further in view of Rosselot (US PGPub 20030103075).
With regards to claims 10 and 30, Albrecht ‘384 further teaches wherein memory circuitry comprises computer readable instructions (Abstract; Paragraph 0020) but does not explicitly teach wherein memory circuitry comprises computer readable instructions which, when executed by the processing circuitry, further cause the processing circuitry to: identify one or more available pieces of welding-type equipment that are available for selection, or one or more unavailable pieces of welding-type equipment that are unavailable for selection, based on user information or a simulation parameter, and prohibit selection of the piece of welding-type equipment in response to the one or more unavailable pieces of welding-type equipment including the piece of welding-type equipment, or the one or more available pieces of welding-type equipment not including the piece of welding-type equipment. However, Albrecht ‘288 further teaches identify one or more available pieces of welding-type equipment that are available for selection (Paragraph 0032, 0069, 0072 teaches the system identifies available welding equipment based on user input), based on user information or a simulation parameter (Paragraph 0032, 0069, 0072 teaches the system identifies available welding equipment based on user input (information) or selection (parameter)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Albrecht ‘384 by incorporating the teachings of Albrecht ‘288 as both references and the claimed invention are directed to welding simulation systems. One of ordinary skill in the art would have modified Albrecht ‘384 to include the step of identifying available welding equipment based on user inputs or welding settings/parameters. Upon such modification, the system and method of Albrecht ‘384 would include identify one or more available pieces of welding-type equipment that are available for selection, based on user information or a simulation parameter. One of ordinary skill in the art would have been motivated to make the modification in order to further the user’s training and allow the system to provide relevant training and equipment recommendations.
Albrecht ‘384 in view of Albrecht ‘288 does not explicitly teach identify one or more unavailable pieces of welding-type equipment that are unavailable for selection; and prohibit selection of the piece of welding-type equipment in response to the one or more unavailable pieces of welding-type equipment including the piece of welding-type equipment, or the one or more available pieces of welding-type equipment not including the piece of welding-type equipment. However, Rosselot teaches a system and method for accessing and managing available facilities, devices, and equipment (Abstract; Paragraph 0030) including recognizing if equipment is available or unavailable and graying out equipment that is not available so that it may not be selected (Paragraph 0033).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albrecht ‘384 in view of Albrecht ‘288 by incorporating the teachings of Rosselot. While Rosselot is in a different filed of endeavor, both Rosselot and Albrecht ‘288 teach systems and methods for identifying available equipment for a user to use. Further, one of ordinary skill would have known to use the technique of Rosselot of “graying out” unavailable equipment selections as the systems and methods are similar and would be improved in the same way by preventing users from selecting unavailable equipment and making the user aware of which devices/equipment are available or unavailable using a visual means. Thereby, one of ordinary skill in the art would modify Albrecht ‘384 in view of Albrecht ‘288 by using the equipment availability identification of Albrecht ‘288 to identify available and unavailable equipment and “gray out” and prevent the selection of unavailable equipment. Upon such modification, the system and method of Albrecht ‘384 in view of Albrecht ‘288 would include identify one or more unavailable pieces of welding-type equipment that are unavailable for selection; and prohibit selection of the piece of welding-type equipment in response to the one or more unavailable pieces of welding-type equipment including the piece of welding-type equipment, or the one or more available pieces of welding-type equipment not including the piece of welding-type equipment. One of ordinary skill in the art would have been motivated to make the modification in order to prevent users from selecting unavailable equipment that would not function or is not relevant based on availability of equipment.
Response to Arguments
Applicant’s arguments, see Remarks, filed October 26, 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive by virtue of Applicant’s Amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 using the combination of prior art cited above. Therefore, claims 1-10, and, by similarity of the claims, 21-30 are rejected under 35 U.S.C. 103.
Conclusion
Accordingly, claims 1-10 and 21-30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715